We have carefully read and considered the testimony in this case, and have arrived at the conclusion that, independent of the vague, indefinite, and unsatisfactory alleged confession, there is not enough evidence to warrant the jury in finding that the corpus delicti had been proven. Carr v. State, 16 Ala. App. 176,76 So. 413; Daniels v. State, 12 Ala. App. 119,68 So. 499; Braxton v. State, 17 Ala. App. 167, 82 So. 657.
Charge 6 is invasive of the province of the jury. The cases cited in appellant's brief have been overruled. Ex parte Davis v. State, 184 Ala. 26, 63 So. 1010; Moss v. State, 190 Ala. 14,67 So. 431.
The principles of law embraced in charge B, were fairly covered by given charges L. I, and A and by the general charge of the court.
Charge 1 is misleading.
For the refusal of the court to give at the request of defendant the general affirmative charge, the judgment is reversed, and the cause is remanded. Harden v. State, 109 Ala. 50,19 So. 494.
Reversed and remanded.